Exhibit 99 First Acceptance Corporation Reports Operating Results for the Three and Six Month Periods Ended June30, 2015 NASHVILLE, TN, August 11, 2015 – First Acceptance Corporation (NYSE: FAC) today reported its financial results for the three and six month periods ended June30, 2015. Operating Results Income before income taxes for the three months ended June30, 2015 was $0.7 million, compared with income before income taxes of $3.7 million for the three months ended June30, 2014. Net income for the three months ended June30, 2015 was $0.3 million, compared with net income of $3.5 million for the three months ended June30, 2014. Basic and diluted net income per share were $0.01 for the three months ended June30, 2015, compared with basic and diluted net income per share of $0.08 for the same period in the prior year. Income before income taxes for six months ended June30, 2015 was $1.4 million, compared with income before income taxes of $4.3 million for the six months ended June30, 2014. Net income for the six months ended June30, 2015 was $0.8 million, compared with net income of $4.0 million for the six months ended June30, 2014. Basic and diluted net income per share were $0.02 for the six months ended June30, 2015, compared with basic and diluted net income per share of $0.10 for the same period in the prior year.
